MEMORANDUM **
Harsimram Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”). The BIA adopted and affirmed the Immigration Judge’s denial of Singh’s application for asylum, withholding of removal to India and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
The Immigration Judge (“IJ”) made an adverse credibility finding. The BIA affirmed and provided its own brief analysis. We review the decisions of the IJ and the BIA for substantial evidence and will reverse only if the record compels a contrary conclusion. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
The IJ and BIA identified specific and cogent inconsistencies between Singh’s testimony and his sworn statement at the Honolulu airport. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (citing requirement that factfinder establish “specific, cogent reasons for disbelief’). The “identified inconsistencies go to the ‘heart of [the] asylum claim’ ” because they relate to Singh’s treatment while in India and his fear of returning. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004) (quoting Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002) (alteration in original)); accord Farah, 348 F.3d at 1156. The record does not compel a finding that Singh’s testimony was credible.
Because the asylum petition fails, Singh’s petition for withholding of removal, which requires a higher standard of proof, fails as well. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Singh’s petition for protection under the Convention Against Torture also fails because Singh relies upon the same statements that the IJ and BIA determined not to be credible. See Farah, 348 F.3d at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.